UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-4975


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN E. WIDDOWS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cr-00081-BEL-1)


Submitted:   March 27, 2012                 Decided:   March 30, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A., Elkridge,
Maryland, for Appellant.     Mark Walter Crooks, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John E. Widdows pleaded guilty, pursuant to a written

plea agreement, to one count of sexual exploitation of a minor

for the purpose of producing child pornography, in violation of

18 U.S.C.A. § 2251(a) (West Supp. 2011).                       The district court

sentenced Widdows to 220 months in prison followed by a lifetime

of   supervised    release.       On     appeal,   Widdows’         counsel      filed   a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which he states that he could find no meritorious issues for

appeal, but questions whether trial counsel provided ineffective

assistance    by   failing    to    seek      or   obtain      a    lower     sentence.

Widdows was notified of his right to file a pro se supplemental

brief but has not done so.              The Government moved to dismiss the

appeal to the extent it is precluded by the appeal waiver in

Widdows’ plea agreement.

           We     consider    a   defendant’s         waiver       of   his   right      to

appeal de novo.          United States v. Manigan, 592 F.3d 621, 626

(4th Cir. 2010).         Where the United States seeks to enforce an

appeal   waiver    and    there    is    no   claim    that    the      United    States

breached its obligations under the plea agreement, we generally

will enforce the waiver if the record establishes that (1) the

defendant knowingly and intelligently agreed to waive the right

to appeal; and (2) the issue being appealed is within the scope



                                          2
of the waiver.             United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).

               Our    review        of   the       record     confirms    that       Widdows

knowingly      and        intelligently       waived    his     right    to     appeal   his

sentence.       In his plea agreement, Widdows waived the right to

challenge his conviction or sentence on appeal, reserving only

the right to appeal any term of imprisonment to the extent it

exceeded a Guidelines offense level of thirty-seven.                                The wide

scope   of     Widdows’       appellate        waiver       therefore    forecloses      our

review of most issues relating to his conviction and sentence.

Accordingly, we grant the Government’s motion to dismiss the

appeal to the extent Widdows appeals issues within the compass

of the waiver.

               The    issue        raised     by    Anders     counsel        is,   however,

unwaivable.          See United States v. Attar, 38 F.3d 727, 732-33

(4th    Cir.    1994).         Thus,        Widdows’    ineffective       assistance      of

counsel   claim        survives      his     appeal     waiver.        Such     ineffective

assistance      claims       are,     however,       generally     not    cognizable      on

direct appeal.            United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).          Our review of the sentencing hearing reveals that

Widdows’ counsel argued on his behalf for the statutory minimum

sentence.            We     find    no   conclusive          display     of     ineffective

assistance warranting our intervention on direct appeal.



                                               3
            In accordance with Anders, we have thoroughly examined

the entire record for any other potentially meritorious issues

outside the scope of Widdows’ appeal waiver.                   We have found no

such issues.      Therefore we dismiss the appeal in part and affirm

the   remainder    of   the   district       court’s    judgment.        This   court

requires that counsel inform Widdows, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If    Widdows     requests   that    a     petition     be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in    this    court    for     leave   to   withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Widdows.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and     argument    would     not   aid     the

decisional process.

                                                               AFFIRMED IN PART;
                                                               DISMISSED IN PART




                                         4